PREGERSON, Circuit Judge,
specially concurring.
Although I agree that Reyes-Flores was not denied a full and fair hearing, I am troubled by this case. It is unclear to me why her counsel failed to obtain criminal records, witness affidavits, or other documentation indicating the specific substance involved, if such evidence existed. Reyes-Flores’ immigration proceedings took place over a six-month period, in which the IJ repeatedly requested Reyes-Flores, through counsel, to submit all documents related to the conviction; however, no additional conviction documents were ever filed. I believe her counsel’s performance was deficient in failing to further investigate into her criminal conviction during her immigration proceedings. Her remedy, however, is to file a motion to reopen based on ineffective assistance of counsel with the BIA.